Citation Nr: 1748497	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served in the US Air Force from July 1966 to October 1970.  



This matter is on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In December 2015, the Board remanded this appeal for further development.  The required development having been completed, the issue has returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran does not have a clear diagnosis of PTSD.

2.  The Veteran does not have a corroborated stressor to which a diagnosis of PTSD may be related.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 4.125 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of letters sent in November and December 2009. 



VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.
 
Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010).  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding lay or medical evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

This appeal was remanded in December 2015 for further development. Specifically, the Board found that VA was required to try and ascertain where and when the Veteran served in Southeast Asia, to include Vietnam.  Accordingly, the RO contacted the Defense Accounting and Finance Service to identify whether the Veteran was entitled to Hazardous Duty or Hostile Fire Pay, or any special pay U.S. forces received while serving in the Republic of Vietnam.  Letters evidencing such attempts, as well as a negative response memorandum dated November 21, 2016, are of record.  Thus, the Board is satisfied that there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Service Connection

The Veteran is seeking service connection for PTSD.  Records, including a March 2007 review of systems and a March 2007 personal statement, reflect that the Veteran was treated and followed for depression and bipolar mania.   However, the RO denied service connection for PTSD or "any other nervous disorder" in a March 1991 rating decision.  This decision became final, and while the Veteran's claim for PTSD was reopened in a December 2015 Board decision, the denial of service connection for any other nervous disorder remained final.  This includes a May 2007 rating decision denying service connection for bi-polar manic condition and depression.  

The Board notes the argument of the Veteran's representative, as outlined in his September 2017 informal hearing presentation, that Clemons v. Shinseki, 23 Vet. App. 1 (2009), requires an expansion of the Veteran's claim to any acquired psychiatric disorder that could be encompassed by the record.  In this case, however, the May 2007 decision denying service connection for bipolar mania and depression, the disorders raised by the record, renders Clemons inapplicable in this case.  Accordingly, this appeal is limited to the Veteran's claim for service connection for PTSD, and is not expanded to other acquired psychiatric disorders.  

The Veteran asserts that his PTSD is due to: an incident in which a woman attempted to cause an explosion in his barrack room and was killed in front of him, an incident in which a rocket landed 25 feet away from him and hit a Hercules 130 airplane, and finally an incident in which two friends were struck and killed by an incoming round of fire.      

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

PTSD 

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  Lay testimony may be sufficient to corroborate an in-service stressor if, among other things, the stressor is related to fear of hostile military or terrorist activity.  Id.  

The Board determines that service connection is not warranted for PTSD.  The Veteran's service treatment records, including his most recent separation exam of September 1970, do not reflect treatment for a nervous disorder or PTSD during active duty.  In addition, the Veteran does not have a current diagnosis of PTSD of record.  While a June 2007 review of systems mentions a diagnosis of PTSD, the Veteran does not have a clear diagnosis of PTSD that conforms to the fifth edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  See 38 C.F.R. § 4.125 (a).

While the Veteran has not undergone a VA psychiatric examination, the Board finds that remanding for an examination would not assist this claim because the Veteran's claimed stressors cannot be corroborated.  The Board determines that the Veteran identified three stressors resulting in his PTSD: (1) a woman attempting to attack the Veteran's barrack room being killed in front of him; (2) a rocket landing 25 feet away from his location; and (3) two of his friends being killed in their truck by enemy fire.   

Lay testimony alone is not sufficient to establish that a stressor occurred; it must be corroborated by "credible supporting evidence."  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Since the Veteran admitted in March 2007 telephone correspondence that he was a civilian, the Veteran is not a "combat veteran" under § 3.304(f)(2) (2016), nor could he have experienced fear of hostile military activity under § 3.304(f)(3) (2016).  Finally, the Veteran does not assert that he was a prisoner of war under § 3.304(f)(4) (2016).  Moreover, even if the Veteran were to obtain a VA examination, after-the-fact medical evidence, such as a PTSD evaluation, would not be admissible to corroborate a claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  As such, neither the Veteran's own testimony, nor any medical evidence obtained after service, is sufficient to corroborate his claimed stressors.  

Despite following all required procedures to assist the Veteran in corroborating his claimed stressors, VA was not able to corroborate these stressors.   In March 2010, VA issued a formal finding of the lack of sufficient information required to corroborate the Veteran's claimed stressors.  Accordingly, the preponderance of the evidence is against the claim because the Veteran's does not have a diagnosis of PTSD and because of a lack of a corroborated in-service stressor.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


